Citation Nr: 0618094	
Decision Date: 06/20/06    Archive Date: 06/27/06

DOCKET NO.  99-19 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a skin disability, to 
include as secondary to Agent Orange.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.R. Steyn, Counsel

INTRODUCTION

The veteran had active military service from April 1968 to 
April 1971. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a December 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which denied the veteran's claim 
seeking entitlement to service connection for a skin 
condition due to Agent Orange exposure.

The veteran's claim was remanded by the Board in April 2004.  

The veteran testified before the undersigned Veterans Law 
Judge at a videoconference hearing held in October 2003.  


FINDINGS OF FACT

1.  The veteran had service in Vietnam.

2.  The veteran has a diagnosis of chloracne related to Agent 
Orange exposure in service.


CONCLUSION OF LAW

Chloracne was incurred secondary to exposure to Agent Orange 
in service.  38 U.S.C.A. §§ 1110, 1112, 1116 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.307(a)(6)-(b), 3.309(e) 
(2005).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service medical records do not show treatment for any skin 
disorders.  At the veteran's separation examination in April 
1971, his skin was evaluated as normal.  

The veteran underwent a VA examination in July 1993.  The 
examiner's impression was acneiform rash on the chest, 
exposed to Agent Orange. 

In a November 1993 statement, the veteran described treatment 
that he received during service for his chloracne.   

VA Medical Center treatment records from September 1992 to 
September 1994 show that the veteran was seen for a rash and 
chloracne during this time.  

VA Medical Center treatment records from March 1993 to 
October 1996 show that the veteran was diagnosed with 
chloracne during this time period.  An examiner in October 
1995 attributed it to Agent Orange exposure.  

In March 1997, the VA Medical Center in Chicago informed the 
VA that no medical records were available, and in April 1997, 
the VA Medical Centers at Hines, the Westside, and Lakeside 
in Chicago informed the VA that no medical records of the 
veteran's were available.  

VA Medical Center treatment records from August 1998 to 
October 1999 show that the veteran was seen for chloracne 
during this time.  

At a VA examination in September 1999, the veteran was 
diagnosed with skin lesions, mostly acneform in the back, and 
at present crusted lesions of the anterior chest.  The 
examiner stated that the veteran's clinical presentation by 
history was consistent with chloracne.  The examiner 
commented that based on the information gathered today, it 
was at least as likely as not that the veteran's skin lesions 
were caused by Agent Orange exposure during his military 
service.  

VA Medical Center treatment records from September 2000 to 
November 2001 were submitted.  The veteran was diagnosed with 
chloracne secondary to Agent Orange in August 2001.  

The veteran was afforded a hearing before the undersigned 
Veterans Law Judge in October 2003.  The veteran described 
his service in Vietnam, and how he was exposed to herbicidal 
agents in different locales there.  He described being 
treated by a civilian contractor, RMK, while in Vietnam.  He 
stated that he was seen at a place called "Newport."  He 
described being treated in August 1971 as well as during the 
Spring of 1972 at the VA Medical Center in Chicago.  

Pursuant to the Board's April 2004 remand, the veteran was 
sent a letter in May 2004.  The letter asked that he submit 
lay statements from his mother or J.V., a fellow serviceman.  
The letter also asked the veteran to submit a VA Form 21-4142 
for Raymond International, Morrison-Knudsen International-
Brown & Root, and J.A. Jones, but the veteran did not respond 
to the letter.  

In October 2004, a letter was received from an employee with 
the VA Medical Center with the Greater Los Angeles Healthcare 
System, in which she enclosed treatment records for the 
veteran, but indicated that there were no shave biopsy 
reports from October 1996 for the veteran.  


Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

A veteran who during active military service served in the 
Republic of Vietnam during the period beginning on January 
9, 1962, and ending on May 7, 1975, shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307 (a)(6)(iii).  

If a veteran was exposed to an herbicide agent such as Agent 
Orange during active military service, the law provides that 
service connection may be presumed for chloracne or other 
acneform disease consistent with chloracne that manifests 
itself to a degree of 10 percent or more within one year of 
the last date the veteran was exposed to an herbicide agent 
during active military service.  38 U.S.C.A. § 1116; 
38 C.F.R. § § 3.307(a)(6), 3.309(e).  

The veteran had service in Vietnam and is therefore presumed 
exposed to Agent Orange.  Although chloracne is one of the 
presumptive diseases, there is no evidence that the veteran 
had chloracne within one year of exposure.  As such, the 
presumptive provisions of 38 C.F.R. §§ 3.307, 3.309 do not 
apply. 

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994).  

In the absence of evidence to the contrary, the Board finds 
that the September 1999 VA examination and the VA treatment 
records relating chloracne to Agent Orange exposure at least 
raise a reasonable doubt with regard to the cause-and-effect 
relationship between the veteran's inservice exposure to 
Agent Orange and his development of chloracne.  38 C.F.R. § 
3.102 (2005).  There are no medical opinions that reach a 
different conclusion from the opinions cited above.  
Accordingly, the benefit of the doubt is given to the veteran 
in these circumstances, and the Board concludes that service 
connection is warranted for chloracne, secondary to Agent 
Orange exposure in service.  38 U.S.C.A. § 5107(b) (West 
2002)

As the veteran has been granted the benefit he was seeking 
(service connection for chloracne), it is determined that the 
Veterans Claims Assistance Act of 2000 (VCAA) has been 
complied with.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.102, 3.159 (2005).  


ORDER

Entitlement to service connection for chloracne is granted.  






______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


